Citation Nr: 1414219	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The appellant had honorable active duty service from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Thereafter, the claims file was transferred to the RO in Seattle, Washington.  

In July 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence.  Additional evidence was submitted in July 2012, accompanied by a waiver of initial RO consideration.  See 38 C.F.R § 20.1304 (2013).

Although the claim for service connection for psychiatric disability was originally characterized as entitlement to service connection for PTSD, VA treatment records show diagnostic impressions of depression, anxiety, bipolar disorder, poly substance abuse, alcohol abuse, and borderline personality disorder.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed her electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that additional development is necessary prior to adjudication of the appellant's claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  

The appellant essentially contends that she has a current acquired psychiatric disorder, to include PTSD due to MST, due to sexual harassment and pressured sexual activity in which she engaged during her honorable active service dating from October 1989 to October 1993. 

July 2007 email correspondence of the Waco RO suggests that the Veteran's VA paper claims file, to include her service treatment records, was lost.  Her paper claims file has since been rebuilt, however, her service treatment records have not been found.  In June and July 2007, using the Veteran's current last name, Gallegos, which is also her maiden name, the Veteran's claims file was requested from VAVBASTL/RMC/CIR and VAVBASTL/RMC/RCD.  "No record" responses were received.  There is no indication that the Veteran's claims file was requested using her married last names of [redacted] (first period of honorable service) and [redacted] (second period of dishonorable service).  While it appears that multiple PIES requests for the Veteran's service treatment records have been conducted and negative responses have been received in response to such requests, there is no indication that such requests identified all of the Veteran's known last names. 

A July 2007 BIRLS inquiry also shows that the Veteran claimed Chapter 30 benefits at the Muskogee RO in June 1994, however, there is no indication that her claims file has been requested from the Muskogee RO.

Also, during the July 2012 Travel Board hearing, the Veteran testified that she received in-service treatment for recurrent urinary tract or vaginal infections related to sexual activity related to her claimed MST at the Naval Station in San Diego, California and at Balboa Naval Medical Center in San Diego, California.  She also testified that she received post-service treatment at Balboa Naval Medical Center following her first period of active service, for a total of about eight years of treatment at that facility.  In that regard, a CAPRI National Patient Master Index shows that the Veteran may have received treatment at a remote Department of Defense treatment facility.  There is no indication that a search for clinical inpatient/outpatient treatment and hospital records for treatment received at these facilities has been conducted using all of the Veteran's known last names.

Finally, VA treatment records show that the Veteran show that the Veteran has been diagnosed with PTSD related, at least in part, to her reports of her childhood and military sexual trauma.  To date, she has not been afforded a VA examination to determine whether she has a current acquired psychiatric disorder that was incurred in or aggravated by her honorable active military service, to include alleged sexual harassment therein.  As such, she should be afforded a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder, to include PTSD due to MST.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Muskogee VARO and request that a search of that facility, to include archived and retired records repositories, using all of the Veteran's maiden and married last names as stated in this decision be conducted for the Veteran's VA claims file, to include her service treatment records.  All records requests and responses received should be documented in the claims file.

2. Using all of the Veteran's maiden and married last names as shown in this decision, request from all appropriate records repositories, to include the Records Management Center, the National Personnel Records Center, the Naval Reserve Personnel Center, and the Department of Defense, the Veteran's complete service treatment records.  All records requests and responses received should be documented in the claims file.  All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.14 for obtainment of the Veteran's complete service treatment records.

3. Using all of the Veteran's maiden and married last names as shown in this decision, request from all appropriate records repositories records of any clinical inpatient, outpatient and hospital treatment that the Veteran received at the San Diego Naval Station and at Balboa Naval Medical Center from October 1989 to 1990.  All records requests and responses received should be documented in the claims file.

4. Contact the Veteran and request that she provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include records of psychiatric treatment for any psychiatric condition, to include substance abuse of any kind dating since her discharge from her first period of service in October 1993.  She should specifically be requested to provide authorization necessary to enable VA to obtain records of private inpatient and outpatient psychiatric and substance abuse treatment records from Casa Blanca as alluded to in a March 1995 VA treatment note; county detox and Landmark as alluded to in a June 1995 VA treatment note, and private psychiatric treatment as alluded to in a July 1997 VA treatment note.  Special attention should be on determining whether there are any records from the immediate post-service period dating from October 1993 to October 1995.

Regardless of the Veteran's response, request any VA inpatient and outpatient psychiatric, substance abuse, and medical treatment records from the El Paso VA Healthcare System dating since September 2007; the Portland VAMC, to include the Vancouver Campus, dating since May 2012; and the Walla Walla VAMC dating since May 2007  The request for such records must explicitly state that a search must be conducted of any appropriate records repository where archived/retired records dated during the aforementioned time periods may be stored.  A negative response must be provided if the requested records unavailable for review for any reason.

5. If, after making reasonable efforts to obtain any identified records the RO/AMC is unable to secure the same, the RO/AMC must notify the appellant and his representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The appellant and his representative must then be given an opportunity to respond.

6. Then, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and a copy of this remand must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

(1) Identify all acquired psychiatric disorders diagnosed on examination and in VA treatment records dating since March 2007 explicitly confirming to the DSM IV, to include PTSD due to MST.

(2) If PTSD is diagnosed, determine:
   
(a) Whether PTSD clearly and unmistakably preexisted the Veteran's first period of active service dating from October 1989 to October 1993.  The clear and unmistakable evidence standard requires that the result be undebatable.

(i) If so, determine whether it is clearly and unmistakably evident that there was no increase in the degree of disability during service. 

(ii) If there was an increase in disability during service, state whether that increase is clearly and unmistakably due to the natural progress of any preexisting PTSD.

(b) If PTSD did not clearly and unmistakably preexist the Veteran's first period of active service, opine as:

(i) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of sexual trauma;

(ii) Whether each stressor found to have actually occurred, by either the RO/AMC or in the reviewer's opinion, is "at least as likely as not" (a 50 percent or greater probability) sufficient to produce PTSD; and 

(iii) Whether it is "at least as likely as not" (a 50 percent or greater probability) that there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

In making these determinations, the examiner must acknowledge and comment on the lay evidence of record regarding the alleged in-service sexual harassment.  Any opinions expressed by the reviewer must be accompanied by a complete rationale.

(3) As to each psychiatric diagnoses other than PTSD (e.g., depression, bipolar disorder, adjustment disorder, etc.) diagnosed on examination and in treatment records dating since March 2007, determine:

(a) Whether such disorder clearly and unmistakably preexisted the Veteran's first period of active service dating from October 1989 to October 1993.  The clear and unmistakable evidence standard requires that the result be undebatable.

(i) If so, determine whether it is clearly and unmistakably evident that there was no increase in the degree of disability during service. 

(ii) If there was an increase in disability during service, state the natural progress of any preexisting psychiatric disorder is clearly and unmistakably due to the natural progress of any preexisting psychiatric disorder.

(b) If any psychiatric disorder other than PTSD did not clearly and unmistakably preexist the Veteran's first period of active service, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, including in-service sexual harassment as alleged.

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Opinions should be provided based on the results of prior psychiatric evaluations and current psychiatric examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination report and obtained from review of the record, citing to specific evidence in the file, if necessary.

If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include MST due to PTSD.  If the benefit sought on appeal is not granted, provide the Veteran and her representative with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


